Citation Nr: 1133230	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  09-18 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.

2.  Entitlement to service connection for peripheral vascular disease, to include polyneuropathy and bilateral leg and foot pain, to include as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 28, 1969, to July 25, 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of April 2008 and June 2009 rating decisions in which the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas denied service connection for diabetes mellitus and peripheral vascular disease, to include polyneuropathy and bilateral leg and foot pain, to include as secondary to diabetes mellitus, respectively.

The Veteran testified before the undersigned Acting Veterans Law Judge via videoconference in April 2010.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A Board decision in September 2010 denied the Veteran's claims for service connection for diabetes mellitus, to include as secondary to herbicide exposure, and service connection for peripheral vascular disease, to include polyneuropathy and bilateral leg and foot pain, to include as secondary to diabetes mellitus.  The Veteran thereafter appealed the Board's denial of his claims to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in April 2011, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision as to those issues and remand the case for readjudication in accordance with the JMR.  

In the April 2011 JMR, the parties agreed that the Board erred in failing to obtain all of the Veteran's identified VA treatment records.  In October 2007, the Veteran reported being treated by the VA Medical Center (VAMC) in Little Rock, Arkansas specifically from a Dr. R. for the period from 2000 to 2007.  VA obtained the Veteran's treatment records from the Little Rock VAMC for the period from June 2002 through June 2009 and from August 2009 through October 2009.  No records from a Dr. R at the North Little Rock VAMC prior to June 2002 were obtained.  Therefore, pursuant to the JMR, a remand is necessary to obtain any additional VAMC records that have not been obtained, specifically including any records prior to June 2002.  

Additionally, the parties agreed that VA erred in failing to complete development to verify whether the Veteran was exposed to herbicides in service.  As noted in the JMR, the Veteran was stationed at Fort Polk, Louisiana in service.  Following the Veteran's hearing, there is no indication that the Veteran was contacted to ascertain the approximate dates, location, and nature of his alleged herbicide exposure.  After receiving such information, VA is to complete development consisting of reviewing the Department of Defense's (DoD's) inventory of herbicide operations and if such confirmation of exposure is not obtained, to request that the U.S. Army Joint Services Records Research Center (JSRRC) verify exposure to herbicides.  Since such development was not completed, a remand is necessary to accomplish such development to verify whether the Veteran was exposed to herbicides in service.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of diabetes mellitus and peripheral vascular disease treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the VAMC in Little Rock, Arkansas from 2000 through June 2002, June 2009 through August 2009, and from October 2009.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Ask that the Veteran provide information as to the approximate dates, location, and nature of his contended herbicide exposure.  After receiving such information, take the necessary actions to comply with the evidentiary development procedures required by M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o).  Provide a detailed statement of the Veteran's claimed herbicide exposure to the C&P Service and request a review of the DoD inventory of herbicide operations to determine whether herbicides were used, tested, or stored as alleged.  If the exposure is not verified, a request must then be sent to the JSRRC for verification of the Veteran's possible Agent Orange exposure at Fort Polk, Louisiana.

3.  After the results of the above research have been obtained, determine whether the Veteran was or was not exposed to herbicides at the locations he claims, and then readjudicate the claims, securing a medical examination if deemed appropriate.

4.  If any benefit sought is not granted, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford a reasonable opportunity for response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


